                                                Case
                                                 Case5:18-cr-00258-EJD
                                                       3:08-cr-00160-SI Document 178
                                                                                 882-6Filed
                                                                                        Filed
                                                                                            10/07/08
                                                                                              07/30/21Page
                                                                                                       Page1 of
                                                                                                             1 of
                                                                                                                1111



                                           1
                                           2
                                           3
                                           4
                                           5                               IN THE UNITED STATES DISTRICT COURT
                                           6                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                           7
                                           8   UNITED STATES OF AMERICA,                              No. CR 08-0160 SI
                                           9                  Plaintiff,                              ORDER RE: DEFENDANT JOHN J.
                                                                                                      COTA’S MOTIONS TO CHANGE VENUE;
                                          10     v.                                                   AND TO SEVER CHARGES AGAINST
                                                                                                      DEFENDANT FLEET MANAGEMENT
For the Northern District of California




                                          11   JOHN J. COTA and                                       OR, ALTERNATIVELY, FOR SPECIAL
    United States District Court




                                               FLEET MANAGEMENT LTD.,                                 JURY SELECTION PROCEDURES
                                          12
                                                              Defendants.
                                          13                                               /

                                          14
                                                      Defendant John J. Cota moves to transfer this case to the Eastern District of California and to
                                          15
                                               sever the charges pending against him under the Clean Water Act and the Migratory Bird Act from those
                                          16
                                               pending against co-defendant Fleet Management, Inc. Argument on the matter was heard on September
                                          17
                                               22, 2008. Having considered the arguments of the parties and the papers submitted, the Court hereby
                                          18
                                               DENIES defendant’s motion to sever charges, DENIES defendant’s motion to change venue, and
                                          19
                                               GRANTS the request for special jury selection procedures.
                                          20
                                          21
                                                                                         BACKGROUND
                                          22
                                                      On November 7, 2007, the Cosco Busan container ship allided with the San Francisco Bay
                                          23
                                               Bridge, resulting in the discharge of over 50,000 gallons of heavy fuel oil into the San Francisco Bay.
                                          24
                                               Defendant Cota was the pilot of the ship at the time of the allision; defendant Fleet Management, Inc.
                                          25
                                               (“Fleet”) is the manager of the vessel. On March 17, 2008, the government charged defendant Cota with
                                          26
                                               violations of the Clean Water Act (“CWA”) and the Migratory Bird Treaty Act (“MBTA”), alleging that
                                          27
                                               he negligently operated and navigated the vessel and caused both the discharge of fuel oil into the San
                                          28



                                                                                                                                    EXHIBIT 6
                                                    Case
                                                     Case5:18-cr-00258-EJD
                                                           3:08-cr-00160-SI Document 178
                                                                                     882-6Filed
                                                                                            Filed
                                                                                                10/07/08
                                                                                                  07/30/21Page
                                                                                                           Page2 of
                                                                                                                 2 of
                                                                                                                    1111



                                           1   Francisco Bay and the death of migratory birds. The government filed a superseding indictment on
                                           2   April 22, 2008, adding charges that Cota made false statements regarding his prescription drug regimen
                                           3   in order to maintain his piloting license.
                                           4            On July 21, 2008, the Court granted defendant Cota’s motion to sever the false statement charges
                                           5   from the remaining negligence charges. The following day, the government filed a second superseding
                                           6   indictment, adding Fleet as a defendant. The indictment charges Fleet with negligence under the CWA,
                                           7   violations of the MBTA, false statement, and obstruction of justice. Cota has moved to sever the CWA
                                           8   and MBTA charges against him from those pending against defendant Fleet. In light of publicity in the
                                           9   San Francisco Bay Area about the oil spill, Cota also moves to change venue and transfer this case to
                                          10   the Eastern District of California.
For the Northern District of California




                                          11
    United States District Court




                                          12                                            LEGAL STANDARD
                                          13   I.       Change of Venue
                                          14            Due process requires that a criminal defendant “receive a trial by an impartial jury free from
                                          15   outside influences.” Sheppard v. Maxwell, 384 U.S. 333, 362 (1966). The Court must grant a motion
                                          16   to change venue “if prejudicial pretrial publicity makes it impossible to seat an impartial jury.”
                                          17   Ainsworth v. Calderon, 138 F.3d 787, 795 (9th Cir.1998). The defendant “must demonstrate either
                                          18   actual or presumed prejudice.” Daniels v. Woodford, 428 F.3d 1181, 1212 (9th Cir. 2005) (citations
                                          19   omitted). Actual prejudice exists where the jurors have “demonstrated actual partiality or hostility that
                                          20   could not be laid aside.” Id. Prejudice is presumed only in “extreme instances when the record
                                          21   demonstrates that the community where the trial was held was saturated with prejudicial and
                                          22   inflammatory media publicity about the crime.” Id.
                                          23            In the Ninth Circuit, Courts must consider three factors in evaluating a presumed prejudice
                                          24   argument: “1) whether there was a barrage of inflammatory publicity immediately prior to trial,
                                          25   amounting to a huge . . . wave of public passion; 2) whether the news accounts were primarily factual
                                          26   because such accounts tend to be less inflammatory than editorials or cartoons; and 3) whether the media
                                          27   accounts contained inflammatory or prejudicial material not admissible at trial.” Id.
                                          28

                                                                                                   2
                                                    Case
                                                     Case5:18-cr-00258-EJD
                                                           3:08-cr-00160-SI Document 178
                                                                                     882-6Filed
                                                                                            Filed
                                                                                                10/07/08
                                                                                                  07/30/21Page
                                                                                                           Page3 of
                                                                                                                 3 of
                                                                                                                    1111



                                           1   II.      Severance of Co-Defendants
                                           2            Federal Rule of Criminal Procedure 8(b) provides that the government may jointly charge
                                           3   criminal defendants “if they are alleged to have participated in the same act or transaction or in the same
                                           4   series of acts or transactions constituting an offense or offenses.” Fed. R. Crim. P. 8(b). Once multiple
                                           5   criminal defendants are jointly charged, a court may grant a severance “[i]f it appears that a defendant
                                           6   or the government is prejudiced by a joinder of . . . defendants . . . for trial together.” Fed. R. Crim. P.
                                           7   14. Severance should only be granted “if there is a serious risk that a joint trial would compromise a
                                           8   specific right of one of the defendants, or prevent the jury from making a reliable judgment about guilt
                                           9   or innocence.” Zafiro v. United States, 506 U.S. 534, 539 (1993).
                                          10            The Ninth Circuit has held that defendants should be severed if their defenses are “mutually
For the Northern District of California




                                          11   exclusive” such that “acquittal of one codefendant would necessarily call for the conviction of the
    United States District Court




                                          12   other.” United States v. Tootick, 952 F.2d 1078, 1081 (9th Cir. 1991). “Antagonism between defenses
                                          13   or the desire of one defendant to exculpate himself by inculpating a codefendant is insufficient to require
                                          14   severance.” United States v. Throckmorton, 87 F.3d 1069, 1072 (9th Cir. 1996).
                                          15
                                          16                                                  DISCUSSION
                                          17   I.       Change of Venue
                                          18            This motion for change of venue has been brought before the voir dire process, so Cota cannot
                                          19   establish actual prejudice. The question before the Court is whether the publicity surrounding the
                                          20   allision and Cota’s role in the incident was sufficient to establish presumed prejudice. If the Court finds
                                          21   that transfer of venue is not necessary, Cota alternatively moves for the Court to take measures during
                                          22   jury selection to protect Cota’s fair trial rights.
                                          23
                                          24            A.     Presumed Prejudice
                                          25                   1.      Inflammatory publicity immediately before trial
                                          26            Cota argues that the San Francisco Bay Area has been saturated with publicity about the allision
                                          27   through 800 newspaper articles. As a threshold matter, the government argues that this coverage cannot
                                          28   amount to media “saturation.” The government contends that many of the articles cited by Cota did not

                                                                                                     3
                                                 Case
                                                  Case5:18-cr-00258-EJD
                                                        3:08-cr-00160-SI Document 178
                                                                                  882-6Filed
                                                                                         Filed
                                                                                             10/07/08
                                                                                               07/30/21Page
                                                                                                        Page4 of
                                                                                                              4 of
                                                                                                                 1111



                                           1   necessarily reach a wide audience. Even accepting Cota’s estimate that a total of 800 articles on the
                                           2   allision have been published locally since November 7, 2007, the government argues that 800 articles
                                           3   in regional newspapers and the Associated Press is not a disproportionate amount of reporting, given
                                           4   the magnitude of the oil spill.
                                           5           In addition to the quantity of the reporting, Cota objects to the nature of the reports. Cota relies
                                           6   on a study performed by Dr. Craig New, a psychologist whom Cota describes as an expert in “content
                                           7   analysis,” which is the study of pretrial publicity on juror prejudgment. New has performed a content
                                           8   analysis on the publicity in this case and concludes that it has been inflammatory. New’s analysis is
                                           9   based on his study of 228 articles from the on-line version of the San Francisco Chronicle from
                                          10   November 8, 2007 until July 2, 2008.
For the Northern District of California




                                          11           According to New, several aspects of the coverage have been inflammatory. Articles in the
    United States District Court




                                          12   Chronicle used language such as “crashing,” “slamming,” “smashing,” or “ramming,” when describing
                                          13   the allision. Journalists also referred to the oil spill as consisting of “deadly black goo,” “tarry gooey
                                          14   black mess,” “toxic bunker fuel oil,” “black oil spreading for miles,” “sprawling contamination,” “black
                                          15   blobs in the sand,” and “great blobs, some as big as footballs.” Cota has been mentioned in connection
                                          16   with the allision in thirty-eight percent of the articles, sometimes with descriptions such as “bay spill
                                          17   pilot,” “oil spill pilot,” or “the pilot who ran a ship into bridge.”
                                          18           New additionally describes the reporting on other lawsuits arising from the allision as
                                          19   inflammatory and cites the phrases “parade of lawsuits” and “tangle of charges.” New also cites as
                                          20   objectionable references to “oil-splattered beaches,” “making San Francisco Bay look like a dirty
                                          21   bathtub,” and descriptions of birds covered in oil and of the economic impact of the spill on commercial
                                          22   crab fishermen.
                                          23           The government argues that there are 2.4 million registered voters in California, while the
                                          24   Chronicle has a daily circulation of only 375,000, so it would be likely that much of the jury pool has
                                          25   never seen many of the articles New studied. (Cota places the Chronicle’s readership at 1.9 million.)
                                          26   In addition, the government points out that many of the articles in New’s study do not focus on Cota –
                                          27   according to the government’s own study of 93 Chronicle articles, 54 do not mention Cota at all and
                                          28   only 28 could be characterized as critical of Cota.

                                                                                                     4
                                                 Case
                                                  Case5:18-cr-00258-EJD
                                                        3:08-cr-00160-SI Document 178
                                                                                  882-6Filed
                                                                                         Filed
                                                                                             10/07/08
                                                                                               07/30/21Page
                                                                                                        Page5 of
                                                                                                              5 of
                                                                                                                 1111



                                           1          The government also takes issue with Cota’s characterization of the coverage as inflammatory.
                                           2   As the government interprets the articles, they are better described as straight-forward coverage of a
                                           3   major event.
                                           4          The publicity surrounding the Cosco Busan oil spill is unlike the coverage in the cases Cota
                                           5   relies on.1 Daniels concerned a trial for the murder of two police officers in Riverside, California. 428
                                           6   F.3d at 1181. Two thirds of the jury pool remembered press accounts describing the suspect as a black
                                           7   paraplegic, a description matching the defendant. Id. at 1121. News accounts reported that a local
                                           8   school board proposed renaming its football stadium after one of the victims. Id. One month before the
                                           9   trial, a nine-foot memorial commemorating the officers was erected across the street from the courthouse
                                          10   where the defendant was tried. Id. Three thousand people attended the officers’ funerals. Id. Police
For the Northern District of California




                                          11   stations were “deluged” with calls from citizens offering tips and offering to establish a memorial fund.
    United States District Court




                                          12   Id. Here, the crime is not a murder and the publicity has not revealed identifying characteristics of a
                                          13   suspect. There is no information before the Court identifying the percentage of potential jurors who are
                                          14   already familiar with the case.
                                          15
                                          16                  2.      Factual or editorial content of news accounts
                                          17          Cota does not directly address whether the coverage of the allision has been primarily editorial
                                          18   or factual. The government characterizes the coverage as “largely factual in nature.” (citing Harris,
                                          19   885 F.2d 1354, 1362 (9th Cir. 1989) (news articles that are “largely factual in nature” are not
                                          20   inflammatory). Of the 228 articles New studied, it appears that 53 were letters to the editor, columns
                                          21   or op/ed pieces. (Mot. at Appendix B.) Cota’s own sample of the coverage therefore suggests that less
                                          22   than one fourth of the pre-trial publicity has consisted of opinion articles rather than straight news.
                                          23
                                          24
                                                       1
                                                         The defendant in Sheppard v. Maxwell was on trial for bludgeoning his pregnant wife to death.
                                          25   384 U.S. 333, 333 (1966). The unique circumstances, including the “carnival atmosphere at trial,” id.
                                               at 358, that amounted to violations of the defendant’s trial rights are set forth at length in the Supreme
                                          26   Court opinion. The publicity surrounding the oil spill does not approach the intensity of the media
                                               frenzy before and during the Sheppard trial.
                                          27           In Marshall v. United States, the publicity consisted of only two articles, but the reports
                                               disclosed two prior convictions that were inadmissible against the defendant at trial. 360 U.S. 310, 310
                                          28   (1959) (per curiam). Several jurors told the judge that they read the articles during the trial. Id. at 312.

                                                                                                    5
                                                 Case
                                                  Case5:18-cr-00258-EJD
                                                        3:08-cr-00160-SI Document 178
                                                                                  882-6Filed
                                                                                         Filed
                                                                                             10/07/08
                                                                                               07/30/21Page
                                                                                                        Page6 of
                                                                                                              6 of
                                                                                                                 1111



                                           1                  3.        Inclusion of inflammatory or prejudicial material not admissible at trial
                                           2          Cota describes the coverage of the allision as “extremely prejudicial.” According to New’s
                                           3   analysis, there have been 97 instances in which responsibility was attributed to Cota, although
                                           4   apparently 56 of these references appeared in just two articles. (Declaration of Craig New ¶¶ 39-41
                                           5   “New Decl.”) One article reported that an investigation by the California Board of Pilot Commissioners
                                           6   found the allision was a “direct result” of Cota’s piloting. Ten of the 19 articles on the allision between
                                           7   March 18, 2008 and July 2, 2008 discussed Cota’s responsibility for the incident. One article also
                                           8   reported on the transcript of the voice recording device on board the Cosco Busan. According to the
                                           9   article, the transcript revealed that crew members discussed foggy weather conditions and spoke at least
                                          10   rudimentary English, as well as that after the allision, Cota uttered expletives and said that he was “not
For the Northern District of California




                                          11   gonna do well on this one.” (New Decl. ¶ 43.)
    United States District Court




                                          12          New’s report also analyzes instances in which Chronicle articles reported allegations of past
                                          13   piloting errors and substance abuse by Cota. Six articles have reported that Cota has been reprimanded
                                          14   for piloting errors in the past. (New Decl. ¶ 45.) Some of these articles included reports that Cota took
                                          15   medications for depression, anxiety, and sleep apnea, although other articles state that no evidence of
                                          16   drugs or alcohol has been found in connection with the allision. One of the articles reported that Cota
                                          17   was convicted of a drunken driving charge ten years ago. (New Decl. ¶ 46, 47.)
                                          18          New additionally considers reports of legal actions against Cota and other defendants. Three
                                          19   articles mentioned that Cota faces various sanctions (New Decl. ¶ 48) and three more articles reported
                                          20   that he invoked his Fifth Amendment rights and refused to testify before the pilot’s commission. (New
                                          21   Decl. ¶ 15.) In Cota’s opinion, jurors form negative opinions of people who face multiple lawsuits and
                                          22   who refuse to testify.
                                          23          Finally, New analyzed the coverage of the environmental impact of the oil spill. New opines
                                          24   that environmental damage is different from other crimes because it is more likely to be viewed as “a
                                          25   crime against local citizens.” (New Decl. ¶¶ 52-56.)2
                                          26
                                          27           2
                                                         Reports also detailed the extensive volunteer clean-up effort. New argues that this coverage
                                               is prejudicial to Cota because “[a]ttitudes developed through personal experience and supported by an
                                          28   emotional basis are generally stronger, and more difficult to set aside.” (New Decl. ¶ 57.) New does

                                                                                                   6
                                                 Case
                                                  Case5:18-cr-00258-EJD
                                                        3:08-cr-00160-SI Document 178
                                                                                  882-6Filed
                                                                                         Filed
                                                                                             10/07/08
                                                                                               07/30/21Page
                                                                                                        Page7 of
                                                                                                              7 of
                                                                                                                 1111



                                           1          The government responds that the articles in New’s study also include reports that are critical
                                           2   of the federal government for its response to the spill; that many of the articles cite multiple causes for
                                           3   the allision; and the reporting is factual, not unduly prejudicial.
                                           4          Pretrial publicity can compromise a trial right if it is inflammatory or contains prejudicial
                                           5   information not admissible at trial. See Daniels, 428 F.3d at 1212. The reports cited by New do not
                                           6   appear to be inflammatory: they contain factual statements about developments in the investigation. It
                                           7   is premature to assess whether the articles contain information that would not be admissible at trial as
                                           8   evidentiary rulings have not yet been made.
                                           9          On balance, the pretrial publicity does not require a change in venue. There has been a great deal
                                          10   of public interest in the allision and news outlets have covered the incident accordingly. Publicity alone
For the Northern District of California




                                          11   does not justify a transfer in venue, however. When a criminal case involves a matter a public concern,
    United States District Court




                                          12   “scarcely any of those best qualified to serve as jurors will not have found some impression or opinion
                                          13   as to the merits of the case.” Sheppard, 384 U.S. at 350. While Cota may be correct that environmental
                                          14   damage is a crime that potential jurors feel at least as personally as a violent murder, Cota’s own sample
                                          15   shows that the majority of the articles have been factual, not editorial. After evidentiary issues have
                                          16   been resolved, Cota can renew his motion if he can establish that inadmissible evidence has received
                                          17   wide attention in the press.
                                          18
                                                      B.      Jury Selection Procedures
                                          19
                                                      If Cota is tried in this district, he seeks the following measures during jury selection: 1)
                                          20
                                               postponement of the trial, which is now scheduled to begin a week after the one-year anniversary of the
                                          21
                                               allision; 2) submission of a questionnaire to potential jurors before voir dire; 3) individualized,
                                          22
                                               sequestered voir dire; 4) counsel voir dire; and 5) additional peremptory challenges. The government
                                          23
                                               does not respond to Cota’s request for a postponement of the trial. As to the other requests, the
                                          24
                                               government responds that it 1) agrees to collaborate on a proposed questionnaire to be submitted to the
                                          25
                                               Court a week before jury selection is to begin; 2) does not oppose individualized, sequestered voir dire;
                                          26
                                          27
                                               not explain how these reports are prejudicial to Cota; a potential juror who personally volunteered in
                                          28   the cleanup effort could presumably be excluded from serving on the jury.

                                                                                                   7
                                                 Case
                                                  Case5:18-cr-00258-EJD
                                                        3:08-cr-00160-SI Document 178
                                                                                  882-6Filed
                                                                                         Filed
                                                                                             10/07/08
                                                                                               07/30/21Page
                                                                                                        Page8 of
                                                                                                              8 of
                                                                                                                 1111



                                           1   3) reserves the right to object to Cota’s proposed voir dire questions once they are submitted to the
                                           2   Court; and 4) takes no position on Cota’s request because Cota has not indicated how many additional
                                           3   peremptory challenges he seeks.
                                           4             In light of the government’s willingness to accede to Cota’s requests to submit a questionnaire
                                           5   and for individualized, sequestered voir dire, the Court GRANTS the request that some form of special
                                           6   jury selection procedures be used, without at this time specifying which ones. The parties may revisit
                                           7   and clarify the remaining issues of the trial date, proposed counsel voir dire, and peremptory challenges.
                                           8
                                           9   II.       Severance of Co-Defendants
                                          10             When a defendant asserts mutually exclusive defenses as the basis for a severance motion, “the
For the Northern District of California




                                          11   trial court must consider the substantial possibility of prejudice[,] . . . [which] will exist if the jury is
    United States District Court




                                          12   unable to assess the guilt or innocence of each defendant on an individual or independent basis.”
                                          13   Tootick, 952 F.2d at 1081-82. In determining whether a joint trial will cause undue prejudice, the Court
                                          14   must consider several factors, including:
                                          15             (1) whether the jury may reasonably be expected to collate and appraise the individual
                                                         evidence against each defendant; (2) the judge’s diligence in instructing the jury on the
                                          16             limited purposes for which certain evidence may be used; (3) whether the nature of the
                                                         evidence and the legal concepts involved are within the competence of the ordinary
                                          17             juror; and (4) whether [defendants] could show, with some particularity, a risk that the
                                                         joint trial would compromise a specific trial right of one of the defendants, or prevent the
                                          18             jury from making a reliable judgment about guilt or innocence.
                                          19   United States v. Fernandez, 388 F.3d 1199, 1241 (9th Cir. 2004) (citing United States v. Baker, 10 F.3d
                                          20   1374, 1386 (9th Cir. 1993), rev’d on other grounds by United States v. Nordby, 225 F.3d 1053 (9th Cir.
                                          21   2000)).
                                          22             In the present case, “the nature of the evidence and the legal concepts involved,” Fernandez, 388
                                          23   F.3d 1199 at 1241, fall squarely within the ordinary juror’s competence. The Court does not anticipate
                                          24   any difficulty in “instructing the jury on the limited purposes,” id., for which pieces of evidence may
                                          25   be used. Therefore, only two of the four Fernandez factors apply here: the jury’s ability to “collate and
                                          26   appraise” the separate evidence against defendants Cota and Fleet, and whether a joint trial would render
                                          27   the jury unable to make a reliable judgment as to Cota’s guilt or innocence. See id.
                                          28

                                                                                                      8
                                                 Case
                                                  Case5:18-cr-00258-EJD
                                                        3:08-cr-00160-SI Document 178
                                                                                  882-6Filed
                                                                                         Filed
                                                                                             10/07/08
                                                                                               07/30/21Page
                                                                                                        Page9 of
                                                                                                              9 of
                                                                                                                 1111



                                           1           A.      Jury’s Ability to Independently Evaluate the Evidence Against Each Defendant
                                           2           As the manager of the vessel, Fleet’s responsibilities may be distinguished from those Cota had
                                           3   as the vessel’s pilot. Therefore, negligent conduct under the CWA and MBTA requires different proof
                                           4   as to each defendant. Based on all the charges in the indictment, the government may generally be
                                           5   expected to introduce evidence against Fleet that pertains to the adequacy of the management and
                                           6   supervision of the vessel’s crew and course. In contrast, the government will likely seek to introduce
                                           7   evidence against Cota that demonstrates his personal responsibility for the allision. At this stage, before
                                           8   the government has formally sought to introduce any evidence against either defendant, the types of
                                           9   evidence appear sufficiently distinct for the jury to be able to adequately gauge their applicability to
                                          10   each individual defendant.
For the Northern District of California




                                          11           The indictment charges that Fleet failed to adequately train and prepare the crew, failed to ensure
    United States District Court




                                          12   that adequate lookouts were posted, and failed to notify Cota that the vessel went off course; none of
                                          13   these charges applies to Cota. Second Supersed. Indict. at 7-8. The charges that pertain to both Fleet
                                          14   and Cota consist generally of failing to take adequate precautions to avoid the allision. For example,
                                          15   the indictment alleges that Fleet and Cota “failed to navigate an allision free course; . . . failed to prepare
                                          16   and review an adequate passage plan before departure; . . . departed in heavy fog; . . . [and] proceeded
                                          17   at an unsafe speed during the voyage despite limited visibility.” Second Supersed. Indict. at 7.
                                          18           It is unclear at this stage what evidence the government will seek to introduce to prove the
                                          19   various charges, or whether the evidence will confuse the jury in its duty to “collate and appraise.”
                                          20   Fernandez, 388 F.3d 1199 at 1241. The Court does not have a sufficient basis to conclude that the
                                          21   government’s evidence will prevent the jury from “assess[ing] the guilt or innocence of each defendant
                                          22   on an individual and independent basis.” Tootick, 952 F.2d at 1082. It is therefore premature to sever
                                          23   the defendants’ trials based on the remote possibility that the government will introduce confusing or
                                          24   overlapping evidence. Should the Court later find that the government’s evidence presents the
                                          25   likelihood that the jury will fail to “collate and appraise the individual evidence against each defendant,”
                                          26   id. at 1241, the issue of severance may be revisited.
                                          27
                                          28           B.      Risk of an Unfair Trial or Improper Judgment

                                                                                                     9
                                                Case
                                                 Case5:18-cr-00258-EJD
                                                       3:08-cr-00160-SI Document 178
                                                                                 882-6Filed
                                                                                        Filed
                                                                                            10/07/08
                                                                                              07/30/21Page
                                                                                                       Page1010
                                                                                                              of of
                                                                                                                 1111



                                           1          Defendant Cota asserts that his trial must be severed because defendant Fleet’s defense “turns
                                           2   on demonstrating to the jury that Captain Cota is soley [sic] to blame for the incident aboard the COSCO
                                           3   BUSAN.” Cota argues that a joint trial “would force him to face two prosecutors at once: the United
                                           4   States and . . . Fleet, the latter having considerably more latitude to present specious, biased and
                                           5   prejudicial arguments to the jury.” Cota points to Fleet’s Status Conference Statement, in which Fleet
                                           6   repeatedly references Cota’s “drug use,” “medical condition,” and questionable “mental fitness for the
                                           7   job.” Cota concludes that “it will be up to Fleet to develop . . . the linkage between [Cota’s] drug use
                                           8   and his loss of situational awareness.”
                                           9          Cota also argues that a joint trial would allow Fleet to introduce evidence that would be
                                          10   otherwise inadmissible against Cota. Cota cites Fleet’s reference in its Status Conference Statement
For the Northern District of California




                                          11   to Cota’s general medical condition. In addition, Fleet suggests in the Status Conference Statement that
    United States District Court




                                          12   “Cota’s medical condition was apparently an issue in [two prior piloting incidents].” Def. Fleet Status
                                          13   Conf. Stmt. at 2. Fleet then states that it will seek to introduce an expert’s testimony during a hearing
                                          14   before the National Transportation Safety Board that indicates that “Cota should not have been licensed
                                          15   as a pilot.” Id. Attached to the Status Conference Statement is a newspaper article that reported that
                                          16   the expert, Dr. Robert Bourgeois, would not have allowed his children to board a school bus whose
                                          17   driver was taking Cota’s medications. Id. at Ex. C.
                                          18          The government argues that most evidence admissible, or inadmissible, in a separate trial would
                                          19   be similarly admissible, or inadmissible, in a joint trial.3 The Court concurs.
                                          20          Cota has not met the showing required by Zafiro. This motion is brought before evidentiary
                                          21   issues for this trial have been decided. At this time, Cota has not demonstrated that Fleet will introduce
                                          22   evidence that would be excluded if Cota were tried alone. The evidence Cota cites would likely be
                                          23
                                          24          3
                                                         “Assuming it is Fleet’s attention to introduce medical evidence, the Court has yet to rule on
                                               its reliability, admissibility or relevance. If evidence of Captain Cota’s medical condition and
                                          25   medication regime is relevant to Captain Cota’s negligence, then presumably it would be admissible
                                               both in the United States case in chief in a joint trial against both defendants or in [a] separate trial
                                          26   against Captain Cota. In that case, the evidence is not unduly prejudicial and severance is not necessary.
                                               If, however, medical evidence is unreliable or irrelevant to whether Captain Cota was negligent, it
                                          27   should be inadmissible whether sponsored by Fleet or the United States in a joint trial or the United
                                               States in a separate trial. If the medical evidence is inadmissible, then severance is not needed.” Gov’t
                                          28   Mot. in Opp. to Def. Mot. to Sever Charges, at 7.

                                                                                                  10
                                                Case
                                                 Case5:18-cr-00258-EJD
                                                       3:08-cr-00160-SI Document 178
                                                                                 882-6Filed
                                                                                        Filed
                                                                                            10/07/08
                                                                                              07/30/21Page
                                                                                                       Page1111
                                                                                                              of of
                                                                                                                 1111



                                           1   admissible against Cota or irrelevant and therefore inadmissible if offered by Fleet. The defenses of
                                           2   Cota and Fleet are neither antagonistic nor irreconcilable. One defendant may argue that the other was
                                           3   negligent without leading the jury to conclude that only one defendant can be liable. It is therefore
                                           4   unnecessary to sever the CWA and MBTA charges against Cota from those pending against Fleet.
                                           5
                                           6                                             CONCLUSION
                                           7          For the foregoing reasons and good cause shown, the Court DENIES defendant Cota’s motion
                                           8   for severance, DENIES his motion for change in venue, and GRANTS his request for special jury
                                           9   selection procedures.
                                          10
For the Northern District of California




                                          11          IT IS SO ORDERED.
    United States District Court




                                          12
                                          13   Dated: October _7_, 2008
                                                                                                               SUSAN ILLSTON
                                          14                                                                   United States District Judge
                                          15
                                          16
                                          17
                                          18
                                          19
                                          20
                                          21
                                          22
                                          23
                                          24
                                          25
                                          26
                                          27
                                          28

                                                                                                11
